ORDER
By separate order, respondent has consented to be temporarily suspended from the practice of law.
*375IT IS ORDERED that Cassandra S. Lempesis, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Ms. Lempesis shall take action as required by paragraph 33, Rule 413, SCACR, to protect the interests of respondent’s clients. If necessary, Ms. Lempesis may apply to the Chairperson of the Board on Grievances and Discipline for authority to make disbursements from respondent’s accounts.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as an injunction to prevent respondent for making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Cassandra S. Lempesis, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Jean H. Toal (A.J.)
FOR THE COURT
Burnett, J., not participating.